Mr. Justice Barnes delivered the opinion of the court. 4. Corporations, § 457*—when holder of note on which corporation accommodation indorser charged with notice. A hank accepting for discount commercial paper bearing the indorsement of a commercial corporation, under circumstances charging such discounting bank with notice that such indorsement was for accommodation merely, is also charged with notice that such indorsement of such corporation is ultra vires as being an act not within the scope of the ordinary business of such corporation.